Title: To John Adams from the Baron von Thulemeier, 11 October 1785
From: Thulemeier, Friedrich Wilhelm, Baron von
To: Adams, John


          
            Monsieur,
            à la Haye le 11. Octobre 1785.
          
          Le Roi m’ayant fait adresser la Ratification du Traité de Commerce & d’Amitié que j’ai eu l’avantage de négocier avec Vous, Monsieur, & Messieurs Vos Collégues, je m’empresse à Vous en donner connoissance. Dès que celle des Etats-Unis d’Amérique Vous sera parvenue, j’adopterai les mesures que Vous jugerez les plus convenables pour procéder à l’échange usité dans les affaires de ce genre. Agréez que je saisisse cette occasion pour Vous renouveler les sentimens de la considération très distinguée avec laquelle j’ai l’honneur d’être, / Monsieur, / Vôtre très-humble et très-obéissant Serviteur
          
            de Thulemeier
          
         
          TRANSLATION
          
            Sir
            The Hague, 11 October 1785
          
          I hasten to let you know that the king has sent me the ratification of the treaty of commerce and friendship that I had the privilege of negotiating with you, sir, and with your esteemed colleagues. Once the ratification of the treaty has reached you from the United States of America, I will adopt the measures which you consider most appropriate in order to proceed with the usual exchange of matters of this kind. Allow me to take this opportunity to renew my sentiments to you of the most distinguished consideration with which I have the honor to be, sir, your most humble and most obedient servant
          
            de Thulemeier
          
        